Citation Nr: 1637082	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to March 1969 and from May 1969 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board previously remanded this matter in February 2016.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the competent medical evidence is against a nexus between the Veteran's bladder cancer and service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The RO provided the Veteran with VCAA notice in March 2011.  The notice letters informed the Veteran of the evidence required to substantiate a service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter included notice of how disability ratings and effective dates are determined. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran had a VA examination in February 2016.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted.  The examiner provided a medical opinion based on the Veteran's medical history and a review of the claims file.  Therefore, the Board finds that the February 2016 examination is adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Analysis of Claim 

The Veteran asserts that bladder cancer is related to Agent Orange exposure during active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015). 

A malignant tumor is listed as a chronic disease under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) would apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran does not assert that he had bladder cancer in service as a chronic disease or continuous symptomatology since then.

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303 (b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303 (a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303 (d).

If a veteran was exposed to an herbicide agent during active military service, a number of diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2) (West 2014); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Bladder cancer is not one of the specified diseases.  A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.   See Notice, 72 Fed. Reg. 32,395 (2007).  But see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164 (1999). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Service treatment records do not show treatment or diagnoses of bladder cancer.

VA treatment records show that bladder cancer was diagnosed in January 2010, and the Veteran underwent transurethral resection of bladder tumor.  VA treatment records dated in February 2012 reflect a diagnosis of recurrent bladder cancer.

The Veteran had a VA examination in February 2016.  The examiner opined that bladder cancer is less likely than not incurred in service and is not related to Agent Orange.  The examiner noted that the Veteran reported smoking tobacco.  He had a 35-year history of smoking prior to quitting in 1997.  The Veteran stated that he smoked approximately one pack a day since he was 16 years old.  He reported quitting in 1995.  The examiner stated that smoking is a risk factor for bladder cancer.  The examiner noted that smokers are at least three times more likely to get bladder cancer as nonsmokers.  The examiner stated that smoking causes at least half of bladder cancers in both men and women.  

The examiner noted that other chemicals linked to bladder cancer risk include arsenic and chemicals used in the manufacture of dyes, rubber, leather, textiles, and paint products.  The examiner stated that the medical literature does not support conclusive evidence that Agent Orange exposure is a risk factor for development of bladder cancer.  The examiner concluded that it is less likely than not that exposure to Agent Orange during deployment to Vietnam caused or is linked to bladder cancer diagnosed in 2010.  

The record lacks competent medical evidence of a nexus between Agent Orange exposure and bladder cancer.  In the June 2014 substantive appeal, the Veteran stated that a physician told him that Agent Orange probably caused his bladder cancer.  A lay witness is competent to report what he has been told by a medical professional.  See Jandreau, 492 F.3d at 1377.  However, the treatment records in evidence do not include any medical opinions linking bladder cancer to his active service.  Thus, the Veteran's report of a medical opinion linking bladder cancer disability to in-service Agent Orange exposure is not supported by the evidence.  The report is therefore not credible for the purpose of establishing a causal link between bladder cancer and Agent Orange exposure.

The Veteran has cited a report from the National Academies of Sciences, Engineering and Medicine, entitled, "Veterans and Agent Orange: Update 2014." 
The report indicates that the Institute of Medicine changed the relationship of bladder cancer and Agent Orange exposure from the "inadequate or insufficient" category to "limited or suggestive" evidence of an association.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the report cited by the Veteran does not contain the necessary degree of certainty to support his contentions regarding a link between his bladder cancer and Agent Orange exposure.  Therefore, the report is too general and inconclusive to establish a nexus to service. 
 
As there is no competent evidence indicating that bladder cancer is related to an event or injury during service, the claim must be denied.  The preponderance of the evidence is against the claim so the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).


ORDER

Service connection for bladder cancer is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


